Title: From Thomas Jefferson to John Tayloe Griffin, 18 June 1793
From: Jefferson, Thomas
To: Griffin, John Tayloe



Sir
June 18. 1793.

I received last night your favor from Wilmington and am sorry it is utterly out of my power to furnish what you desire. A very great disappointment in a remittance from Richmond has not only disabled me for the present, but placed me under difficulties which will continue for some time, and consequently render it as impossible to make a future as a present engagement. I am endeavoring to persuade your messenger to wait for Mr. Morris’s answer which he says cannot be had till tomorrow. He objected he had not money to bear his expences if he staid. I have offered him what he said would suffice, but I do not know whether  he will be prevailed on. I inclose your note and have the honor to be Sir your most obedt servt

Th: Jefferson

